732 A.2d 512 (1999)
159 N.J. 521
In the Matter of Stanley S. FRANKFURT, an Attorney at Law.
Supreme Court of New Jersey.
July 16, 1999.


*513 ORDER
The Disciplinary Review Board on April 16, 1999, having filed with the Court its decision concluding that STANLEY S. FRANKFURT formerly of PATERSON, who was admitted to the bar of this State in 1987, should be suspended from the practice of law for a period of three months on the basis of respondent's conviction of contempt of court and entry of a plea of guilty to a fourth-degree charge of stalking;
And the Board having further concluded that prior to reinstatement to practice respondent should be required to submit proof that he is psychologically fit to practice law;
And good cause appearing
It is ORDERED that STANLEY S. FRANKFURT is suspended from the practice of law for a period of three months and until the further Order of the Court, effective August 11, 1999; and it is further
ORDERED that prior to any application for reinstatement to practice, respondent shall submit proof from a mental health professional approved by the Office of Attorney Ethics that respondent is fit to practice law; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.